 

Exhibit 10.11(b)

 

BANK MUTUAL CORPORATION

(BKMU)

 

MANAGEMENT INCENTIVE COMPENSATION

PLAN

 

1

 

 

BANK MUTUAL CORPORATION

 

Management Incentive Compensation Plan (MIP)

 

This document describes the annual Management Incentive Compensation Plan (the
Plan) of BANK MUTUAL CORPORATION (“BKMU”).

 

PURPOSE

 

Incentive compensation is an essential element of total annual cash
compensation. The Plan is designed to direct the efforts of those whose duties,
responsibilities, and decisions have a significant impact on the achievement of
BKMU’s basic business objectives by initiating actions, rather than merely
responding to external conditions. Specific objectives of the Plan are to:

 

·Contribute toward achieving short-term performance goals;

 

·Recognize and reward superior individual performance;

 

·Assure corporate financial gain before incentive payments are earned;

 

·Provide compensation which is competitive with the market place; and

 

·Restrict participation to key officers.

 

PLAN DESCRIPTION

 

To meet the above objectives, the Plan provides incentive reward opportunities
in return for outstanding performance. The Plan is a “look forward” plan which
generates incentive funds based on actual operating results measured against
predetermined performance goals.

 

The Plan is integrally related to the BKMU’s salary program in that the
incentive award opportunities are measured as a designated percent of each
Participant’s Base Salary. The combination of Base Salary and Target Incentive
Award is designed to provide the Participant with total annual cash compensation
that is consistent with each Participant’s respective position and individual
performance.

 

2

 

 

Under the Plan, two factors determine the amount of incentive awards each
Participant will receive:

 

·BKMU’s corporate performance measured against predetermined financial goals,
and

 

·Each Participant’s individual performance measured against predetermined
individual goals.

 

PLAN ADMINISTRATION

 

The Bank Mutual Corporation Compensation Committee (the Committee) has final
authority for Plan provisions and has the responsibility for supervising the
administration of the Plan.

 

ELIGIBILITY

 

Eligible positions are those whose decisions have a material and direct impact
on annual operating results. Eligibility for participation does not necessarily
mean participation every year. Participants will be designated annually by the
Committee. This designation will take place prior to the beginning of BKMU’s
fiscal year, except that if an officer is hired or promoted during the program
year, it is up to the discretion of the Committee to determine if that person is
included in the Plan and to what extent of the annual Base Salary.

 

SIZE OF AWARDS

 

Target Incentive Awards should be consistent with the competitive labor market
and should reflect the responsibility levels of the Participants. The
Participants are grouped into tiers to reflect the various responsibility levels
of the Participants, and a target incentive percentage of Base Salary is
established for each tier. The incentive percentages for the responsibility
tiers are shown below:

 

3

 

 

Incentive Award Opportunities (As a % of Salary) Responsibility
Tier  Threshold   Target   Maximum                Tier I   14.0%   20.0%   40.0%
Tier II   12.6%   18.0%   36.0% Tier III   10.5%   15.0%   30.0% Tier IV   7.0% 
 10.0%   20.0%

 

Target Incentive Awards represent incentive funds that will be earned for each
position if BKMU and the Participant achieved the predetermined goals.
Participants’ base salaries are multiplied by their respective target incentive
percentage to determine their target incentive award. Actual incentive awards
may be higher or lower than target levels, depending on actual operating results
compared to predetermined goals.

 

INCENTIVE MIX

 

A portion of each Participant’s incentive opportunities is based on corporate
performance and a portion of individual performance. The following table shows
the distribution of awards based on corporate performance and awards based on
individual performance.

 

Performance Mix

 

Tier  Corporate   Individual            I   100%   —  II   50%   50% III   50% 
 50% IV   50%   50%

 

The individual portion of the Target Incentive Award will be based on the
measured performance of each Participant, based on the results of the goals
performance appraisal process.

 

4

 

 

INCENTIVE POOL

 

The size of the incentive pool will be based on BKMU’s operating success
relative to goal. The Plan requires establishing annual performance goals and
measures actual operating results relative to the established goals to generate
the incentive awards.

 

Goal Setting

 

Annual performance goals will be established at the beginning of each year. The
CEO will make such recommendations to the Committee for subsequent approval. If
mutually agreed upon performance goals cannot be reached, the Committee has
final authority to set the performance goals. The performance criteria will be
communicated in Appendix A to the Plan for that year.

 

Incentive Matrix

 

Each year, an incentive compensation matrix is prepared that relates the
performance criteria to the factor applied to the Target Incentive Award (the
Factor). In the matrix, the performance criteria are expressed as a percentage
of the predetermined performance goals.

 

At the beginning of each year, the CEO will recommend an incentive compensation
matrix to the Committee for their approval. The matrix approved by the Committee
shall become Appendix A to the Plan for that year.

 

Performance Threshold

 

To protect ownership interests, there will be a threshold performance level
below which no Incentive Awards will be earned.

 

Maximum

 

The maximum incentive award that can be funded shall be no more than two times
the Target Incentive Award to protect against windfall profits and poor
planning. The maximum Factor that may be used in the incentive matrix is two
times.

 

5

 

 

CORPORATE INCENTIVES

 

If BKMU achieves or exceeds the predetermined performance goals, the incentive
pool is generated. The corporate portion of the incentive pool is automatically
earned by Participants.

 

INDIVIDUAL INCENTIVES

 

If an incentive pool is generated by BKMU performance, the individual portion
for each Participant is based on measured individual performance.

 

Individual incentive awards will be based on measured performance of each
Participant, as reflected in BKMU’s performance evaluation process.

 

FORM AND TIMING

 

Distribution of the earned Incentive awards shall be paid in cash to the
Participants in one installment within thirty (30) days following the close of
BKMU’s fiscal year for which the incentive was computed. To the extent that it
is not possible to compute the incentive within thirty (30) days following the
close of BKMU’s fiscal year, an estimated payment may be made with proper
adjustment as soon as practical.

 

In the case of death of a Participant, between the end of the fiscal year and
the following 30 days, the total incentive earned shall be paid to the
beneficiary designated in writing by the Participant. In case of a failure of
the Participant to designate a beneficiary, payment will be made to the
Participant’s estate.

 

TERMINATION

 

Upon voluntary termination or involuntary termination during the year, all
accrued benefits of the Participant are lost. In the case of retirement, death,
or permanent disability during the Plan year, incentive awards will be paid at
the end of the year, on a pro-rata basis.

 

6

 

 

If the Participant takes a leave of absence or a disability leave during the
year, they will not accrue any benefits for the time they are absent (adjusted
to the nearest half-month).

 

AMENDMENT

 

The Committee can change, amend, or terminate the Plan at any time, except that
no such action will adversely affect any accrued incentive awards that are
earned up until the time of the amendment.

 

NO EMPLOYMENT AGREEMENT INTENDED  

 

This Agreement does not confer upon Participants any right to continuation of
employment in any capacity by BKMU and does not constitute an employment
agreement of any kind.

 

DEFINITIONS

 

1.Base Salary shall mean the total W-2 cash wages (excluding any awards paid
under the Plan for the prior year) earned by each Participant during the
calendar year of the Plan. Disability payments are excluded for the purpose of
this definition.

 

2.Corporate Incentive Award shall mean the amount that is actually accrued for
and paid to each Participant based on BKMU’s performance.

 

3.Individual Incentive Award shall mean the amount that is actually accrued for
and paid to each Participant based on each Participant’s individual performance.

 

4.Earnings per Share-diluted (EPS) shall mean net income after taxes, before
dividends, for the year, divided by the weighted-average number of common shares
outstanding for the period. Non-vested MRP and stock option shares are
considered dilutive potential common shares and are included in the
weighted-average number of shares outstanding for diluted EPS.

 

5.Target Incentive Award shall mean the amount that would be earned if BKMU and
the individual achieved predetermined performance goals.

 

7

 